Citation Nr: 1714722	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-46 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES

1.  Entitlement to service connection for chancroid.

2.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

 This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to a compensable rating for allergic rhinitis will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


FINDING OF FACT

During an October 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for chancroid.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for chancroid have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In October 2016, the Veteran testified at a hearing before the Board.  During the hearing, the Veteran requested to withdraw the appeal regarding the issue of entitlement to service connection for chancroid. 

VA received the request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for chancroid and, thus, it is dismissed.


ORDER

The claim of entitlement to service connection for chancroid is dismissed.


REMAND

The most recent VA examination to assess the severity of the Veteran's service-connected allergic rhinitis was in October 2013.  During the October 2016 Board hearing, the Veteran asserted that his allergic rhinitis has subsequently worsened.  The Board finds that the October 2013 VA examination is too remote to adequately assess the current severity of the Veteran's allergic rhinitis.  Further, the record is otherwise negative for evidence sufficient to adjudicate this claim.  Consequently, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, during the October 2016 hearing, the Veteran testified that he had recently undergone a computerized axial tomography (CAT) scan of his sinuses at a VA medical facility.  Documentation resulting from this scan has not been associated with the record.  Consequently, the AOJ must attempt to obtain any such documentation and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Any responsive records that are not already of record must be associated with the Veteran's claims file, including any recent CAT scans of the Veteran's sinuses conducted at a VA medical facility in Victoria, Texas.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected allergic rhinitis.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the issue.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


